Title: Nathaniel G. Ingraham, Alexander Phoenix, William Nexsen, and John Redfield to Thomas Jefferson, 13 February 1812
From: Ingraham, Nathaniel,Phoenix, Alexander,Nexsen, William,Redfield, John
To: Jefferson, Thomas


          
                  Sir 
                  New York Debtors Prison 
                     13 feby 1812
          
		     
		   Four of your fellow Citizens overwhelmed by the calamities of the times, with large families totally destitute of the means of Subsistence, are incarcerated by the government of their Country for—debt. Attached to the Republican Administration of that government by every tie which can direct & controul the affections of man, they have thro’ a series of misfortunes & sacrifices supported & maintained all the measures of its policy for the last three Years. The same events which have arrested the prosperity of the nation, have deprived us of our liberty & our families of every comfort. We surrendered ourselves under the Insolvent laws of this State. We gave under them to our Creditors, the whole of our property & were legally discharged. We were content to begin the world anew, & labor with our hands for the support of the dear relatives entitled to our protection; (& with every wish to pay, as we could, our debt to the Government; who will also receive the shattered remains of our fortunes from the hands of our Assignees.) When we had stript them & ourselves of every Dollar we were thrown into this Prison to eat the bread of dependance or starve on the scanty allowance of charity—
          It is true our debt to the government is large. We owe them one hundred & forty thousand Dollars; but we have heretofore paid into the Treasury upwards of three hundred thousand & sixteen thousand dollars—We have not therefore been idle or unprofitable servants; & had it not been for circumstances which have baffled the wisdom & power of the nation and almost destroyed its resources, we should now have been surrounded by the comforts of wealth & looking forward to a prosperous futurity—
          For the last nine months, suits have been going on against us, & none are yet matured into judgments. We have now been seperated from our families nearly four months, during which time we have made every exertion by offering to give confessions of Judgment,—to release all errors,—to sign & seal whatever might be demanded of us, that we might bring our case before the Secretary of the Treasury—we were willing to submit to any exaction, to make any sacrifice of present feeling or future interest to restore to our suffering families the benefit of our industry & care—
          But the Judge of this District is sick & gone to Charleston. The District Attorney for the same reason is absent at New Orleans & his Agent here refuses to remove one step from the ordinary track—Driven thus by necessity & almost by despair we have carried before the National Legislature our appeal to the humanity, if not to the justice of our country. The
			 feelings of Husbands & Fathers compel us to seek thro every channel, the means of making that appeal with success. And to whom Sir can the wretched victims of foreign injustice &
			 rapacity,
			 suffering under all the horrors of imprisonment, apply for assistance with greater freedom, than to the Man of the People, to the author of the declaration of American Independance—
          We make the application Sir without fear & beseech you to interest yourself in the behalf of your fellow Citizens who, for their misfortunes alone, have been cut off from Society, deprived of the enjoyment of pure air of 
                  & the use of their own limbs. Suffer us not to be compelled to a life of uselesse inactivity & sloth—a burden to humanity!
          To You Sir it must be well known that the Judicial system established within this State, approximates more closely than in any other part of the United States, to that of Great Britain. Indeed in many respects its Legislature have neglected to adopt the amelioration of the antient system, introduced into that Kingdom within the last twenty years, & to which in all
			 probability the American revolution gave birth by the diffusion of political light & knowledge. The State of New York is I believe the only State in the Union which suffers the incarceration of a Citizen, without providing for him the means of subsistence; which leaves him in this situation for years,
			 charged with no crime, at the mercy of private revenge. The Charity of good men is severely taxed to gratify the malice of the bad—In no other state in the Union could the confinement of a
			 Citizen,
			 reduced to utter penury have continued thro five long years for a debt of fifty Dollars! of which there is now in this Prison a living instance!
          But Sir we are intruding too long upon your patience—We must be allowed to hope that You will not be an indifferent spectator of oppression upon the liberty of the Citizen, committed even under the imposing form of law. We implore your aid with the Government & your friends in Congress to effect our deliverance from this monument of the Shameful neglect of those rights on which are bottomed all the political institutions of our Country—We only ask for the liberty of relieving society from the burden of supporting us & our families—Accept Sir, the prayers of the unfortunate for your happiness—
          
            
              Nathl G. Ingraham
            
            
              A: Phoenix
            
            
              Wm Nexsen Jr
            
            
              John Redfield Junior
            
          
        